DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	Claims 1-17 are allowed. 
	The present invention is directed to an information processing device and a computer readable medium. Each independent claim identifies the uniquely distinct features:
	Regarding claim 1,
An information processing device comprising: 
a memory, and 
5a processor configured to 
 	instruct an image output unit to output a colorimetric pattern including a plurality of test images, the image output unit being configured to output, onto a recording medium, an image based on image data processed by an image processing unit, and 
 	notify, based on a difference between a measured value obtained by 10measuring a color of each test image in the colorimetric pattern output by the image output unit and a target value determined according to characteristics of the recording medium used for outputting the image whether resetting is to be performed in relation to the image processing unit or be performed in relation to the image output unit.

	Regarding claim 1, Kuno (US 2014/0071497 A1) discloses an image processing device achieve suitable control over the printed results, such as the printed colors and the quantities of colorant ejected. The present invention provides a technology capable of suitably controlling the printed results.
	Abe et al. (US 2013/0135686 A1) discloses an image processing apparatus configured to perform a calibration for a printing and an image processing method.
However, Kuno (US 2014/0071497 A1) in view of Abe et al. (US 2013/0135686 A1) do not specifically disclose “notify, based on a difference between a measured value obtained by 10measuring a color of each test image in the colorimetric pattern output by the image output unit and a target value determined according to characteristics of the recording medium used for outputting the image whether resetting is to be performed in relation to the image processing unit or be performed in relation to the image output unit”. Therefore claim 1 is allowed (in combination with the other claimed limitations and/or features), as claimed in independent claim 1.
 	Independent claim 17 is reciting the same or similar claim limitations or features as recited in claim 1. Therefore, independent claim 17 is found to be allowable over the closest prior art of record mentioned above, for the same or similar reasons as discussed and stated above in independent claim 1.
 	Regarding claims 2-16, the instant claims are dependent on allowable claim 1 and thus allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG N VO whose telephone number is (571)270-1121. The examiner can normally be reached Monday-Friday, 7AM-4PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad K Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/QUANG N VO/           Primary Examiner, Art Unit 2672